

114 S101 IS: To amend the Internal Revenue Code of 1986 to expand the Coverdell education savings accounts to allow home school education expenses, and for other purposes.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 101IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the Coverdell education savings accounts to
			 allow home school education expenses, and for other purposes.1.Allowance of home school
			 expenses as qualified education expenses for purposes of a Coverdell
			 Education
			 Savings Account(a)In
 GeneralParagraph (3) of section 530(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Private
 schoolFor purposes of this section, the term ‘private school’ includes any home school that meets the requirements of State law applicable to such home schools, whether or not such school is deemed a private school for purposes of State law..(b)Effective
 DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.2.Coverdell
			 Education Savings Account contributions indexed to inflation(a)In
 generalSubsection (b) of section 530 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(5)Adjustment for
 inflationIn the case of a taxable year beginning in a calendar year after 2014, the dollar amount in paragraph (1)(A)(iii) shall be increased by an amount equal to—(A)such amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting ‘calendar year 2013’ for ‘calendar year 1992’ in subparagraph (B) thereof..(b)Effective
 DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.